Citation Nr: 0617432	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a rating in excess of 20 percent for a 
lower back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
November 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions in March 2001 and November 2002.


FINDINGS OF FACT

1.  The preponderance of evidence fails to relate the 
veteran's psychiatric disability to his time in service.

2.  The veteran has forward flexion of his back to 95 degrees 
without pain.

3.  The medical evidence of record shows that the limitation 
of motion of the veteran's lower back is at most slight.  

4.  The medical evidence of record fails to show that the 
veteran's back disability is severe, or is manifested by a 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

5.  The medical evidence of record fails to show severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.

6.  No evidence has been presented showing that bed rest has 
been prescribed by a doctor.

7.  The objective medical evidence fails to show a neurologic 
disability associated with the veteran's lower back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Criteria for a rating in excess of 20 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5295 
(2002); 38 C.F.R. § 4.71a, DC 5237 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserted that his psychiatric disability began 
while he was on active duty.  However, the totality of the 
medical evidence fails to substantiate his assertion.

The veteran reported being hospitalized for depression at 
Fort Lee, but service medical records from Fort Lee do not 
confirm this.  Similarly, available service personnel records 
also fail to reflect any behavioral problems that might be 
indicative of the onset of a psychiatric disability.

The first post-service treatment record describing 
psychiatric symptomatology appears in 1986, more than five 
years after the veteran was discharged from active duty.  
This record indicated that the veteran had a history of 
depression and suicide attempts, as well as several substance 
abuse issues.  However, the record made no indication that 
these problems began while the veteran was on active duty or 
within a year of his discharge from service.  Other VA 
treatment records similarly fail to link the veteran's 
depression to his time in service.  

Additionally, the report from an enlistment physical for the 
Army National Guard dated in December 1986 found the veteran 
to be psychiatrically normal; and a treatment note from July 
1987 reflected that the veteran was mentally sound.

At a VA examination in March 2005, the examiner indicated 
that the veteran had a low intensity psychotic disorder which 
had historically begun while he was on active duty.  
Nevertheless, the examiner based his opinion solely on the 
veteran's subjective recitation of his medical history.  This 
cannot provide the basis for a nexus opinion.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  In November 2005, a 
second VA examiner, after reviewing the veteran's chart, 
opined that there was no available evidence in the veteran's 
medical record to support the veteran's contention that his 
mental condition either began during active duty or was 
aggravated by military service.

Under these circumstances, the totality of the evidence fails 
to show that the veteran's psychiatric disability was either 
caused by or began during his military service, and the 
veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's lower back disability is currently rated as 20 
percent disabling.  During the course of this appeal, the 
criteria for evaluating spine disability changed twice.  The 
first occurred in September 2002, and the second in September 
2003.  In this decision, the Board will consider the criteria 
in effect prior to September 2002; the criteria in effect 
between September 2002 and September 2003; and the criteria 
effective from September 2003.  

Orthopedic considerations

Under the rating criteria in effect prior to September 2003, 
lumbosacral strains were rated under Diagnostic Code 5295; a 
20 percent evaluation was assigned when there was muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating was assigned when the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Also at that time, limitation of motion of the lumbar spine 
was evaluated under Diagnostic Code 5292.  A 10 percent 
rating assigned for slight limitation of motion, 20 percent 
for moderate limitation of motion, and a 40 percent for 
severe limitation of motion.  

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the old criteria are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  Looking at these figures (again, for guidance), 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

The veteran was examined for VA purposes in February and July 
2001.  In February, no muscle spasms were seen, and straight 
leg raising was negative.  The veteran could stand on his 
heels and toes without difficulty, and he had forward flexion 
to 40 degrees.  While some limitation of motion was shown at 
the July examination, the examiner indicated that the veteran 
was mostly uncooperative, noting that he refused to perform 
any range of motion tests due to pain.  While the veteran 
eventually showed flexion to 30 degrees with minimal 
assistance, the examiner found the that veteran's demeanor 
was not indicative of any distress, and noted that the 
veteran did not appear to have any limitations or stiffness 
entering or leaving the examination room and his gait was 
normal.  X-rays showed mild degenerative changes.

The veteran underwent another VA examination in July 2004 at 
which he displayed 95 degrees of flexion; 30 degrees of 
extension, 25 degrees of lateral flexion to the left and 
right; and 25 degrees of rotation.  The examiner noted that 
the only movements which were painful were the rotary ones.  
Furthermore, repetitive motion did not change the veteran's 
range of motion or symptoms.  X-rays showed slight narrowing 
of the L5-S1 disc with central protrusion and a small disc 
bulge at L4-L5.  The veteran was diagnosed with degenerative 
disc disease. 

While treatment records reflect subjective complaints of 
radiating pain and muscle spasms, objective medical testing 
has failed to replicate the veteran's complaints.  For 
example in January 2006 the veteran presented with complaints 
of lower back pain and bilateral leg numbness, but the 
examiner found the veteran to be in no apparent distress, 
with normal muscle bulk and tone, and without any wasting or 
weakness.

As such, the medical evidence fails to show that the 
veteran's back disorder was severe enough to merit a 40 
percent rating under the old criteria for lumbosacral strain 
or limitation of motion.  The veteran's range of motion is 
clearly not severely limited, and the VA examinations and 
treatment records (both private and VA) have failed to show 
either a positive Goldthwaite's sign, or that the veteran's 
whole spine lists to the opposite side.  Furthermore, the 
veteran's most recent VA examination failed to show marked 
limitation of forward bending in standing position (the 
veteran demonstrated 95 degrees of forward flexion), loss of 
lateral motion, or narrowing or irregularity of joint space.  
Additionally, it was noted that the veteran's gait was normal 
in July 2004, and in January 2006 a VA examiner noted that 
the veteran could walk on his toes well.

Additional rating criteria were considered, but the veteran 
has considerable range of spinal motion and there has been no 
indication that he has ankylosis.  As such a rating in excess 
of 20 percent is not available under the old rating criteria.

Similarly, the medical evidence fails to show that a higher 
rating is warranted under the revised rating criteria.  At 
his VA examination in February 2001, the veteran had 40 
degrees of forward flexion; and in July 2004, he demonstrated 
full range of motion in forward flexion, bending to 95 
degrees without pain, both of which exceed the 30 degree 
limitation on forward flexion necessary for a 40 percent 
rating.  While the veteran's range of motion was limited to 
30 degrees in July 2001, the examiner found evidence that the 
veteran was not providing full effort as he was able to don 
his shoes and socks and get on and off the examination table 
without any difficulty, despite his protestations of back 
pain during the examination.  As such, the range of motion 
measurements from this examination do not provide an accurate 
measurement of the veteran's limitation of motion.   

Accordingly, the veteran is not entitled to a rating in 
excess of 20 percent for his lower back disability based on 
the orthopedic manifestations of the impairment under either 
the old or revised ratings.

In reaching this conclusion, consideration has been given to 
the implications of 38 C.F.R. § 4.40 and § 4.45, and 
functional loss due to pain or weakness, fatigability, 
incoordination or pain on use.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the medical evidence of 
record fails to show any additional disability is warranted.  
Although the veteran has voiced subjective complaints of back 
pain, he has consistently displayed significant flexion of 
the thoracolumbar spine without pain (as detailed above).  
Additionally, the examiner in July 2001 indicated that the 
veteran did not appear to be in any distress, and the 
examiner in 2004 indicated that repetitive motion did not 
change the range of the veteran's motion or his symptoms.  
Also, the examiner was unable to detect any objective 
evidence of weakness, incoordination, fatigability, or loss 
of motion during the back testing.  As such, additional 
compensation under 38 C.F.R. §§ 4.40, 4.45 is simply not 
warranted.
  

Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.  

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks; while a 40 percent rating was assigned for 
severe IVDS manifested by recurring attacks with intermittent 
relief.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 20 percent rating is assigned for 
incapacitating episodes with a total duration of between two 
and four weeks in a 12 month period; a 40 percent rating is 
assigned for incapacitating episodes with a total duration of 
between 4 and 6 weeks.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

While the veteran was diagnosed with degenerative disc 
disease at a VA examination in July 2004, the evidence fails 
to show that his disc disease has ever been severe enough to 
warrant a 40 percent rating.  

For example, in July 2001, a VA examiner indicated that the 
veteran did not appear to be in any acute distress.  While 
the veteran refused to squat, fearing the onset of back pain, 
he had no difficulty donning his shoes, socks, and shirt or 
getting on and off the examination table.  No other record 
offers findings inconsistent with this.  

As such, the disability picture shown by the veteran's back 
most closely approximates moderate IVDS with moderate pain 
and recurrent attacks, which would warrant a 20 percent 
rating under the old criteria.

Similarly, the veteran's back disability does not warrant a 
rating in excess of 20 percent under the revised criteria for 
IVDS as there has been no objective medical evidence 
presented in either a VA examination report or in a treatment 
record which shows that the veteran has been prescribed bed 
rest by a physician to treat his back condition since the 
veteran filed his claim.  Additionally, the examiner at the 
July 2004 examination specifically indicated that the veteran 
had not been prescribed bedrest in the past year.

As such, a rating in excess of 20 percent is not available 
for IVDS under either the old or revised rating criteria.


Neurologic Considerations

In addition to the orthopedic manifestations of a spinal 
disability, the revision to the spinal regulations, effective 
in September 2002, requires the Board to consider impairment 
from a back disability by combining the chronic orthopedic 
and neurologic manifestations of the disability.  

While the veteran reported occasional radiation of pain at 
his VA examinations, the objective medical evidence fails to 
show any neurological disability.  In February 2001, motor 
and sensory testing was within normal limits.  The veteran 
also had reflexes that were 2+ and equal.  At the VA 
examination in July 2004, the examiner found the veteran's 
deep tendon reflexes to be active and equal in the ankles 
bilaterally.  The veteran could walk on his heels and toes 
without difficulty, and the examiner indicated that he could 
not detect any motor weakness or sensory deficit in the lower 
extremities.  Furthermore, there was no sign of any atrophy 
present.

Treatment records have also failed to show any neurological 
disability.

Accordingly, an additional disability rating is not warranted 
for a neurological impairment as a result of the veteran's 
back disability.

As the evidence fails to show a rating in excess of 20 
percent is warranted for the veteran's lower back disability 
under either the old or revised criteria, the veteran's claim 
is denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in December 2004.  By this, and by previous 
letters, the statements of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated in January 2006 that he 
had no additional evidence to submit.  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a RO hearing and was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, the veteran was informed that 
evidence that his back disability increased in severity was 
needed, and he has been provided with ample time and 
assistance to acquire any available evidence.  As such, he is 
not prejudiced by the Board's adjudication of his claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.






ORDER

Service connection for a psychiatric disability is denied.

A rating in excess of 20 percent for a lower back disability.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


